DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received on 2/5/2022. Claims 1, 2, 4-7, 9-13 & 23-27 are pending in this application. Claims 3, 8 & 14-22 are canceled. Claims 4 & 5 are withdrawn. 
	Claims 1, 2, 6-7, 9-13 & 23-27 are examined in this Office Action.
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the thickness decreasing continuously and non-linearly” & “step down” within a heat spreader (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
Claim Objections
3.	The claims are objected because of the following reasons: 
	Re claims 2, 6, 7, 9 & 23-26, line 1, in front of “heat spreader”, delete “A” and insert --The--.
	Re claims 11-13, line 1: delete “A system”, and insert --The heat removal system--.
	Re claim 27, 
-line 1: in front of “heat removal system”, delete “A” and insert --The--,
-line 8: after “edge length”, insert --,--.
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-7, 9-13 and 23-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claims 1 & 10 state “the thickness decreasing continuously and non-linearly as a distance increase in one or more directions…wherein the top surface in the outer top periphery step down below the top surface of the transition top region”, were not disclosed in the original specification. 
	Note: Fig. 1, [0045], discloses step down and thickness linearly decreases vs. Figs. 6 & 7 only discloses thickness non-linearly decreases.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 10 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, claim 27 cites “plus two times an edge width…plus two times an edge length” is not clear, because the claim does not clearly specify edge width and edge length where they belong or which claimed features they belong. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 6, 7, 9, 10-13 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bish et al. (US 2004/0238944) in view of Deppisch et al. (US 2008/0017975).
	Re claims 1 & 10, Bish teaches, Figs. 4 & 5, [0018, 0029-0031], a heat spreader/a heat removal system comprising: 
	-a chip carrier (10);
	-one or more semiconductor chips (12), each semiconductor chip having a chip top surface;
	-one or more heat spreaders (16) comprising: 

-a bottom surface (52), the bottom surface comprising a central bottom surface (center), a transition bottom region (at 24), and a lip (6) extending down from and at least partially around a bottom surface periphery (56), a maximum pedestal thickness being between the central bottom surface (52) and the central top surface (center 20) and a thickness between the transition bottom region (at 24) and the top surface, the thickness being thinner than the maximum pedestal thickness and the thickness decreasing continuously as a distance increases from the central bottom surface to the lip (60), 
wherein the top surface (64) in the outer top periphery steps down (at 62) below the top surface of the transition top region (above 24) to reduce the thickness of the top surface in the outer top periphery but the top surface in the outer top periphery does not step down into the lip (60) (e.g. step at 62 partially lands on an upper surface of 60), and
wherein the lip (60) is capable of being/is attached to a carrier surface of the chip carrier (10) to create a space between the central bottom surface and the carrier surface.

    PNG
    media_image1.png
    336
    570
    media_image1.png
    Greyscale

	Bish teaches non-linear, but does not teach non-linearly as distance increase in or more directions. 
	Deppisch teaches non-linearly as distance increase in or more directions (at 575) (Fig. 5).  
As taught by Deppisch, one of ordinary skill in the art would utilize the above teaching and incorporate into Bish to obtain a non-linearly as distance increase in one or more direction from the central bottom surface to the lip, because it aids in enhancing heat dissipation. Further, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Deppisch in combination Bish due to above reason. 
Re claim 2, Bish teaches the central top surface (64) and central bottom surface (52) are flat (Fig. 5). 
Re claim 6, Bish teaches a semiconductor chip, the semiconductor chip (12) having a chip top surface and the semiconductor chip (12) being placed within the space created, wherein the chip top surface is connected to the central bottom surface of the heat spreader (16) through a thermal interface material (14) (Fig. 5). 
Re claim 7, Bish teaches the central bottom surface (52) overlaps the chip top surface (of 12) (Fig. 5). 
Re claim 9, Bish teaches the outer top peripheral has a vertical projection (vertical part of 62) that partially overlaps the transition bottom region (Fig. 5). 
Re claim 11, Bish teaches the lip (60) is connected to the carrier surface by a seal band adhesive (bonding layer 18) [0025].
Re claim 12, Bish teaches the semiconductor chip (12) is thermally connected to the central bottom surface by imposing a heat conductive sealer (14) between the chip top surface and the central bottom surface (Fig. 5). 
Re claim 13, Bish teaches a heat sink (not show) thermally connected to the central top surface by interposing a heat conductive sealer (plated with nickel or thermally conductive adhesive) between the heat sink and the central top surface [0006, 0019]. 
Re claim 23, Bish teaches the heat spreader made of one or more of the following materials: a metal, an alloy, a composite copper, aluminum, AlSiC, SiC, and graphite [0019]. 
Re claim 24, Bish teaches the lip (60) is extending down from and fully around the bottom surface periphery (Figs. 4-5). 
Re claims 25 & 26, Bish teaches the lip (60) forms an enclosed volume (e.g. cavity); and the enclosed volume has a rectangular (Figs. 3-4). 
Re claim 27, Bish teaches the central top surface (of 64) is larger than and surround a projection of at least one chip top surface (of 12) (Fig. 5) (see also Deppisch’s Fig. 5). 
Bish/Deppisch does not explicitly teach the central top surface has a central top surface width equal to a width of one of the semiconductor chips plus two times an edge width and the central top surface has a central top surface length equal to a length of the semiconductor chip plus two times an edge length wherein the central top surface is larger than and surrounds a projection of at least one chip top surface. 
Bish does teach “The size of the heat spreader lid is dictated by the size of the underlying die and adjacent components, and the amount of heat generated (which influences the size of overlying heat sink). A typical size to accommodate a modern central processing unit (CPU) integrated circuit die is 18 mm.times.18 mm square to 45 mm.times.45 mm square, however, other sizes and shapes might be required to accommodate different packaging strategies, different electrical components, or future electrical components of the same type” [0019].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Bish to obtain a central top surface width and length as claimed, because it aids in reducing warping and stress, and length and width of central top surface are known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited width and length through routine experimentation to achieve desired characteristics of the formed device.
7.	Claims 1 and 10 is/are, alternatively, rejected under 35 U.S.C. 103 as being unpatentable over Bish in view of Deppisch and Lau et al. (US 2007/0065984).
Re claims 1 & 10, Bish teaches, Figs. 4 & 5, [0018, 0029-0031], a heat spreader/a heat removal system comprising: 
	-a chip carrier (10);

	-one or more heat spreaders (16) comprising: 
-a top surface (64), the top surface comprising a central top surface (center), an outer top periphery (outer region), and a transition top region (region above 24), the transition top region being between the central top surface and the outer top periphery; 
-a bottom surface (52), the bottom surface comprising a central bottom surface (center), a transition bottom region (at 24), and a lip (6) extending down from and at least partially around a bottom surface periphery (56), a maximum pedestal thickness being between the central bottom surface (52) and the central top surface (center 20) and a thickness between the transition bottom region (at 24) and the top surface, the thickness being thinner than the maximum pedestal thickness and the thickness decreasing continuously as a distance increases from the central bottom surface to the lip (60), 
wherein the top surface (64) in the outer top periphery steps down (at 62) below the top surface of the transition top region (above 24) to reduce the thickness of the top surface in the outer top periphery, and
wherein the lip (60) is capable of being/is attached to a carrier surface of the chip carrier (10) to create a space between the central bottom surface and the carrier surface.

    PNG
    media_image1.png
    336
    570
    media_image1.png
    Greyscale

	Bish teaches non-linear, but does not teach non-linearly as distance increase in or more directions. 
	Deppisch teaches non-linearly as distance increase in or more directions (at 575) (Fig. 5).  
As taught by Deppisch, one of ordinary skill in the art would utilize the above teaching and incorporate into Bish to obtain a non-linearly as distance increase in one or more direction from the central bottom surface to the lip, because it aids in enhancing heat dissipation. Further, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Deppisch in combination Bish due to above reason. 
Bish/Deppisch does not explicitly teach the top surface in the outer top periphery does not step down into the lip. 
Lau teaches the top surface in the outer top periphery does not step down into the lip (e.g. notch area 38 at shoulder surface 96) (Fig. 10). 
As taught by Lau, one of ordinary skill in the art would utilize and modify the above teaching into Bish/Deppisch to obtain the top surface in the outer top periphery does not step down into the lip, because it aids in reducing the thickness of heat spreader. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lau in combination Bish/Deppisch due to above reason. 
 			      Response to Arguments
8.       Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        3/4/22